DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "said flywheel portion" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sasaki et al. (US 2007/0252465).
	Regarding claim 1, Sasaki et al. discloses:
An arrangement of an outer rotor electric machine (abstract) for reducing eddy current losses of the outer rotor electric machine (para 12), 
said electric machine comprising a rotatably arranged rotor (13, Fig 1)  and a stator (16, para 32) said rotor comprising an outer rotor portion (11p) surrounding said stator or part of said stator and a wheel like end wall portion (11), 
one end of said stator (16) being arranged to face said end wall portion (11), wherein a plurality of openings  (11r) are distributed on said end wall portion so as to reduce appearance of eddy currents associated with said end wall portion during operation of said electric machine (paras 15,33,34).

Regarding claim 2/1, Sasaki et al. discloses wherein said openings (11r) are distributed circumferentially of said end wall portion (11).

Regarding claim 3/1, Sasaki et al. discloses, wherein said openings (11r) are obtained by a number of radially running spokes (by 12) distributed around said end wall portion (11).

Regarding claim 4/1, Sasaki et al. discloses wherein said openings (11r) are slots running radially on said flywheel portion (11p, para 28).



Regarding claim 6/5, Sasaki et al. discloses wherein said circular sector configuration of said plurality of openings (11r) have rounded corners (by 11p).

Regarding claim 7/1, Sasaki et al. discloses wherein said radially running spokes (by 12) distributed around said end wall portion (11) comprise a sloped radially running surface (by 11p) creating a portion with an increased distance to said rotor.

Regarding claim 8/1, Sasaki et al. discloses wherein said end wall portion (11) constitutes a flywheel portion (para 28).

Regarding claim 9/1, Sasaki et al. discloses wherein said electric machine is a flywheel electric machine (para 28).

Regarding claim 10/1, Sasaki et al. discloses wherein said electric machine comprises a housing configuration comprising a stator support portion for supporting said stator (para 4).

Regarding claim 11/8, Sasaki et al. discloses wherein said electric machine is associated with a combustion engine for driving said rotor (paras 3-4), said flywheel portion of said rotor constituting a flywheel for said combustion engine (para 28).


Regarding claim 13/1, Sasaki et al. discloses a platform comprising an outer rotor electric machine according to claim 12 (para 4).

Regarding claim 14/13, Sasaki et al. discloses the platform according to claim 13, comprising a vehicle (para 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834